IN THE SUPREME COURT OF NORTH CAROLINA

                                        2022-NCSC-141

                                           No. 18A22

                                    Filed 16 December 2022

     STATE OF NORTH CAROLINA

                   v.
     MICHAEL CONNOR LAMP


           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 281 N.C. App. 138, 2021-NCCOA-698, finding no reversable

     error in a judgment entered on 19 December 2019 by Judge Joseph N. Crosswhite in

     Superior Court, Iredell County. Heard in the Supreme Court on 20 September 2022.


           Joshua H. Stein, Attorney General, by Deborah M. Greene, Assistant Attorney
           General, for the State.

           Mark L. Hayes for defendant-appellant.


           HUDSON, Justice.

¶1         This case is about the sufficiency of evidence indicating intent, as specified in

     N.C.G.S. § 14-208.11(a)(4). Defendant Michael Connor Lamp, a registered sex

     offender, is required to report his address to the sheriff of his county of residence. He

     was charged with submitting incorrect address information to the sheriff “willfully”

     and “under false pretenses.” Defendant moved to dismiss the charges on grounds that

     the State’s evidence was insufficient to show the requisite intent to deceive. Over
                                         STATE V. LAMP

                                          2022-NCSC-141

                                        Opinion of the Court



     defendant’s objections, the trial court allowed the case to go to the jury, and the jury

     returned a verdict of guilty of failure to comply with the sex offender registry.

     Defendant appealed the denial of his motion to dismiss, but a divided Court of

     Appeals affirmed his conviction. State v. Lamp, 281 N.C. App. 138, 2021-NCCOA-

     698. Before this Court defendant maintains that the State did not introduce sufficient

     evidence of the requisite intent. We agree. Accordingly, we reverse the decision of the

     Court of Appeals.

                         I.   Factual and Procedural Background

¶2         Defendant, a registered sex offender since his 1999 conviction for a sex offense

     at age seventeen, is required to report his address to the sheriff of the county where

     he resides. When a registrant like defendant moves to a different location, the law

     requires him to report his address change in person at the local sheriff’s office within

     three business days. N.C.G.S. § 14-208.9 (2021). All registrants, including those who

     have not moved, must also verify their address twice a year by appearing at the

     sheriff’s office in person. Id. § 14-208.9A(a) (2021). Iredell County has an additional

     requirement for homeless registrants: they must appear in person at the sheriff’s

     office every Monday, Wednesday, and Friday to sign a check-in log.

¶3         In June 2019, Defendant registered as homeless with the Iredell County

     Sheriff’s Office. On Friday, 21 June 2019, Defendant moved into an apartment.

     Because he was no longer homeless, he was no longer subject to Iredell County’s
                                         STATE V. LAMP

                                          2022-NCSC-141

                                        Opinion of the Court



     thrice-weekly homeless check-in policy. Per N.C.G.S. § 14-208.9(a), defendant had

     three business days to report this address change to the sheriff; however, before

     visiting the sheriff’s office to report his new address, defendant learned that he would

     be evicted from the apartment on the morning of Wednesday, 26 June. In sum,

     defendant switched from homeless to housed on Friday, 21 June, and then back to

     homeless again on Wednesday, 26 June.

¶4         Defendant timely reported all these changes in person at the sheriff’s office on

     Tuesday, 25 June 2019. Defendant reported the apartment address as “1010 Foxcroft

     Ln Building # 604 Apt. # A6 Statesville N.C. 28677.” During that same in-person

     report at the sheriff’s office, defendant signed the homeless check-in log and also

     provided his cell phone number.

¶5         On 26 June 2019, Deputy Cody James attempted to verify the apartment

     address defendant had provided. Deputy James did not go to the address defendant

     had given—1010 Foxcroft Ln—and instead knocked on the door of an apartment with

     a similar address: 604 Foxcroft Terrace Apt. A6. Defendant did not answer that door,

     and Deputy James inferred that defendant did not live there. Deputy James also

     spoke with the property manager for the apartment complex. The property manager

     stated that the previous day, Tuesday, 25 June, she knocked on the door to 602

     Foxcroft Terrace Apt. A6 and defendant answered. Deputy James then went to and
                                           STATE V. LAMP

                                            2022-NCSC-141

                                          Opinion of the Court



     knocked on that door, but no one answered. Deputy James did not try calling

     defendant’s cell phone.

¶6         Deputy James then concluded that “Defendant deceptively provided a false

     address to the sex offender registry and that Defendant was someone who acted as

     though he did not want to be supervised.” As a result, on 27 June 2019, Deputy James

     swore out a warrant alleging, among other things, that defendant willfully failed to

     register “by providing false information . . . stating his address was 604 Foxcroft

     Terrace Apt A6 when he was actually residing [at] 602 Foxcroft Terrace Apt A2.” In

     fact, defendant never submitted either of these two addresses, and Deputy James

     later admitted at trial that he made a mistake when typing up the warrant.

     Nevertheless, the warrant was issued, and defendant was arrested on 30 June 2019.

     The following day, Deputy James returned to the apartment complex to formally take

     the apartment manager’s statement.

¶7         At trial, Deputy James testified that he believed defendant did not live at 604

     Foxcroft Terrace Apt. A6 because someone other than defendant came to the door and

     spoke with him. Before Deputy James could describe that conversation, defense

     counsel immediately objected that those out-of-court statements were hearsay, and

     the court sustained the objection.

¶8         Later, Deputy James testified that he believed defendant was trying to trick

     him, even though Deputy James never spoke to defendant during the investigation.
                                            STATE V. LAMP

                                             2022-NCSC-141

                                           Opinion of the Court



       When asked to elaborate, Deputy James stated, “During the time in which

       [defendant] was homeless he would have to come in and check in. He would always

       make his check-ins near 5:00 [p.m.], which led me to believe he didn’t wish to be

       supervised.”

¶9           The prosecution tried to introduce evidence of defendant’s past failures to

       report address changes to substantiate the State’s claim that defendant intended to

       deceive in this case, but the trial court excluded that evidence.

¶ 10         Defendant moved to dismiss the charges for insufficient evidence. When

       arguing on the motion to dismiss, the State summarized its evidence on intent as

       follows:

                             In the light most favorable to the State, with regard
                      to the deceit, I think there’s evidence that the defendant
                      had previously registered as homeless. It was a
                      requirement that homeless offenders come sign in on
                      Monday, Wednesday, and Friday. That requirement did
                      not exist for someone who had an address. And this
                      defendant I think was in a tough spot because he couldn’t
                      say he was homeless because he just talked to this woman
                      who was the manager of the apartment complex and she
                      knew that he was living in that apartment. He knew the
                      Iredell County Sheriff’s Office was coming the next day to
                      padlock it. The Iredell County Sheriff’s Office handles the
                      eviction. Iredell County Sheriff’s Office handles the
                      registry. He knew somebody was going to know that he was
                      living there so he had to come. He couldn’t say he was
                      homeless.

                            He gave an address. He moved from the address
                      where he actually was going to be padlocked the next day
                      so he gave this address of Building 604, Apartment A6.
                                           STATE V. LAMP

                                            2022-NCSC-141

                                          Opinion of the Court



                    That would buy him some time until he could figure out
                    what he was going to do next, and it wouldn’t require him
                    to come in on Monday, Wednesday, and Friday to check in
                    because he wasn’t registered as homeless, he actually
                    provided an address. And I think that’s circumstances that
                    are sufficient in the light most favorable to the State to
                    show deceit.

       The motion to dismiss was denied. Defendant neither testified nor presented any

       evidence. Defendant renewed his motion to dismiss at the close of all evidence, and

       the motion was again denied.

¶ 11         After deliberating for some time, the jury asked for clarification on the

       definition of intent to deceive. The trial court reread the jury instructions and

       provided the following definition of intent:

                          Intent is a mental attitude seldom provable by direct
                    evidence. It must ordinarily be proven by circumstances
                    from which it may be inferred. You arrive at the intent of a
                    person by such just and reasonable deductions from the
                    circumstances proven as a reasonably prudent person
                    would ordinarily draw therefrom.

                          Thank you, guys. We’ll let you return and continue
                    your deliberations.

                           [Jury exited the courtroom at 5:05 p.m.]

                           [Jury deliberations continue.]

                            THE COURT: I don’t think that definition of intent
                    clarifies anything. I mean, that is just --

                           [DEFENSE COUNSEL]: It’s a lot of verbiage.

                           THE COURT: It is.
                                           STATE V. LAMP

                                            2022-NCSC-141

                                          Opinion of the Court




                           [THE STATE]: It’s a lot of verbiage.

       The jury returned a verdict of guilty of failure to comply with the sex offender

       registry. Defendant then pleaded guilty to attaining habitual felon status. The

       judgments were consolidated, and defendant was sentenced to a prison term of 101

       to 134 months. Defendant gave notice of appeal in open court.

¶ 12         The Court of Appeals held that the trial court properly denied defendant’s

       motion to dismiss. Lamp, 2021-NCCOA-698, ¶ 10. The Court of Appeals identified six

       specific pieces of evidence that allowed for the reasonable inference that defendant

       willfully misrepresented his address with the intent to deceive the sheriff’s office:

                   (1) [O]n 25 June 2019, Defendant represented both that he
                       resided at 1010 Foxcroft Lane, Building 604, Apartment
                       A6, and that he was homeless—two things that could
                       not both be true;

                   (2) [T]hat very same day, Defendant was seen at Building
                       602, Apartment A6, not Building 604, Apartment A6,
                       where he represented to the Sheriff’s Office he resided,
                       suggesting that he did not, in fact, reside in Building
                       604 despite representing that he did (but which could
                       also tend to show that he resided in neither place, and
                       was homeless on 25 June 2019); and

                   (3) [O]n 26 June 2019, an occupant of the apartment where
                       Defendant claimed he lived informed a deputy that
                       Defendant did not live there; and

                  [(4)] [P]roviding an incorrect address on the forms used by
                        the Sheriff’s Office to record and monitor compliance
                        with the requirement to register is a misrepresentation
                                           STATE V. LAMP

                                           2022-NCSC-141

                                         Opinion of the Court



                       that constitutes circumstantial evidence of deceptive
                       intent[; and]

                  [(5)] The jury also heard directly from Deputy James that
                        [he] believed the Defendant was trying to trick [him]
                        and avoid supervision by providing an incorrect
                        address[; and]

                  [(6)] The jury also heard of a potential motive that by
                        providing an address on 25 June 2019, this gave
                        Defendant an excuse from signing the homeless log on
                        21 June 2019 and 24 June 2019.

       Id. ¶¶ 13–14.

¶ 13         Judge Dillion dissented. He would have held that the evidence did not support

       a reasonable inference of deceptive intent. Id. ¶ 17 (Dillon, J., dissenting). Judge

       Dillon emphasized that “it is not enough for the State to produce evidence showing

       that Defendant registered a false address or even that he did so knowingly.” Id. ¶ 20.

       Instead, the State needed to “produce evidence that raises at least ‘a reasonable

       inference’ that Defendant acted willfully, under false pretenses.” Id. The State’s

       theory of the case was that defendant “misreported to deceive the Sheriff’s Office into

       thinking that he was living in Building 604 indefinitely” so that he could avoid

       supervision. Id. ¶ 24. But, as noted by the dissenting judge, “the State’s own evidence

       offered at trial conclusively belies the State’s theory.” Id. ¶ 24. In fact, State’s

       Exhibit 5 “showed that Defendant informed the Sheriff’s Office that he no longer lived

       in any apartment unit by signing the homeless log.” Id. In sum, Judge Dillon

       concluded that the evidence in the record did not support the State’s theory of the
                                           STATE V. LAMP

                                           2022-NCSC-141

                                         Opinion of the Court



       case or any other potential motive to deceive.

¶ 14         Defendant appealed to this Court as a matter of right on the basis of the

       dissenting opinion.

                                         II.   Analysis

¶ 15         Here, defendant contends that the trial court erred in denying his motion to

       dismiss and presents two general arguments. First, defendant argues that he has

       been improperly convicted for providing an incorrect old address, when the statute

       only requires providing a new address. Second, defendant argues that the State’s

       theory of deceptive intent is not supported by the evidence and, moreover, is patently

       unreasonable. We disagree with defendant’s first argument but are persuaded by the

       second. The record here does not contain sufficient evidence of deceptive intent, and

       the motion to dismiss should have been allowed. Accordingly, we reverse the decision

       of the Court of Appeals.

       A. Standard of Review

¶ 16         “This Court reviews the decision of the Court of Appeals to determine whether

       it contains any errors of law.” State v. Melton, 371 N.C. 750, 756 (2018) (citations

       omitted). “In ruling on a motion to dismiss, the trial court need determine only

       whether there is substantial evidence of each essential element of the crime and that

       the defendant is the perpetrator.” Id. (quoting State v. Chekanow, 370 N.C. 488, 492

       (2018)). “Substantial evidence is that amount of relevant evidence necessary to
                                            STATE V. LAMP

                                            2022-NCSC-141

                                          Opinion of the Court



       persuade a rational juror to accept a conclusion.” Id. (quoting Chekanow, 370 N.C. at

       492). “In making its determination, the trial court must consider all evidence

       admitted, whether competent or incompetent, in the light most favorable to the State,

       giving the State the benefit of every reasonable inference and resolving any

       contradictions in its favor.” Id. (quoting Chekanow, 370 N.C. at 492). “Whether the

       State presented substantial evidence of each essential element of the offense is a

       question of law; therefore, we review the denial of a motion to dismiss de novo.” Id.

       (quoting Chekanow, 370 N.C. at 492). Questions of statutory interpretation are

       questions of law, and they are also reviewed de novo. E.g., JVC Enters., LLC v. City

       of Concord, 376 N.C. 782, 2021-NCSC-14, ¶ 8.

       B. “New Address” Reporting Requirement

¶ 17         North Carolina law requires that “[i]f a person required to register changes

       address, the person shall report in person and provide written notice of the new

       address.” N.C.G.S. § 14-208.9(a). Defendant was charged with violating N.C.G.S. §

       14-208.11(a)(4), which declares an individual who “[f]orges or submits under false

       pretenses the information or verification notices required under this Article” guilty

       of a Class F felony. Id. § 14-208.11(a)(4) (2021).

¶ 18         Defendant argues that “new address” should receive a peculiar construction.

       Imagine a person moves from address A to address B, their “new” address. But, before

       they report this change to the sheriff’s office within three business days, they move
                                           STATE V. LAMP

                                            2022-NCSC-141

                                          Opinion of the Court



       again, to address C. Defendant argues that only address C is a “new” address, and

       that address B is an “old” address that does not need to be reported. In response, the

       State argues that addresses B and C are both “new” addresses, and both must be

       reported.

¶ 19         We are convinced by the State’s argument on this point. Read in context, we

       conclude that the word “new” refers to addresses that have not already been reported

       to the sheriff. This reading gives meaning to the explicit purpose of the law: “[T]o

       assist law enforcement agencies’ efforts to protect communities.” Id. § 14-208.5

       (2021). Law enforcement is better able to protect communities when it has a complete

       and accurate record of where a sex offender has lived. We reject defendant’s suggested

       interpretation as inconsistent with this stated purpose because this interpretation

       would allow sex offenders to submit false or incomplete information about places they

       have lived while subject to the reporting requirement.

       C. Evidence of Deceptive Intent

¶ 20         Nevertheless, we agree with defendant that the evidence presented at trial is

       insufficient to support an inference of deceptive intent. Intent is an essential element

       of the crime charged, and the State must put on “that amount of relevant evidence

       necessary to persuade a rational juror” of defendant’s criminal intent. State v.

       Crockett, 368 N.C. 717, 720 (2016) (quoting State v. Hill, 365 N.C. 273, 275 (2011)).

       “Intent is a mental attitude seldom provable by direct evidence. It must ordinarily be
                                           STATE V. LAMP

                                            2022-NCSC-141

                                          Opinion of the Court



       proved by circumstances from which it may be inferred.” State v. Bell, 285 N.C. 746,

       750 (1974) (citations omitted), overruled in part on other grounds by State v. Collins,

       334 N.C. 54, 61–62 (1993). On a motion to dismiss, “[i]f the evidence presented is

       circumstantial, the court must consider whether a reasonable inference of defendant’s

       guilt may be drawn from the circumstances.” State v. Fritsch, 351 N.C. 373, 379

       (2000) (quoting State v. Barnes, 334 N.C. 67, 75 (1993)). All evidence is viewed in the

       light most favorable to the state. Id. at 378–79 (citation omitted). However,

       unreasonable inferences, suspicion, conjecture, and mere speculation do not save a

       case from a motion to dismiss. Id. at 378 (citing Barnes, 334 N.C. at 75).

¶ 21         The heightened level of intent required by the statute is no accident. The

       General Assembly amended the sex offender registration law in 2006 and, among

       other things, increased the required level of intent so that only “willful” registration

       violations were criminalized. An Act To Protect North Carolina’s Children/Sex

       Offender Law Changes, S.L. 2006-247, § 8, 2005 N.C. Sess. Laws (Reg. Sess. 2006)

       1065, 1070–71 (amending N.C.G.S. § 14-208.11). The word “willful,” when used in a

       criminal statute, “means something more than an intention to do a thing.” State v.

       Dickens, 215 N.C. 303, 305 (1939) (quoting State v. Whitener, 93 N.C. 590, 592 (1885)).

       Willfulness requires doing an act “purposely and deliberately in violation of law.”

       State v. Ramos, 363 N.C. 352, 355 (2009) (quoting State v. Arnold, 264 N.C. 348, 349

       (1965) (per curiam)). Additionally, “[f]alse pretense occurs when one makes an untrue
                                              STATE V. LAMP

                                              2022-NCSC-141

                                            Opinion of the Court



       representation to another that is calculated and intended to deceive.” State v. Parks,

       147 N.C. App. 485, 489 (2001) (citation omitted).

¶ 22             While our law no longer strictly forbids stacking inferences upon each other,

       State v. Childress, 321 N.C. 226, 232 (1987), in this case the link between the

       circumstances proved by direct evidence and the inferences drawn from these

       circumstances stretches too far. We consider each fact relied upon by the Court of

       Appeals in turn.

¶ 23             First, it is certainly possible for one to have two addresses in the same day. A

       change of address is not a delayed transformation that kicks in only at the stroke of

       midnight. See State v. Worley, 198 N.C. App. 329, 338 (2009) (“[T]he sex offender

       registration statutes operate on the premise that everyone does, at all times, have an

       ‘address’ of some sort, even if it is a homeless shelter, a location under a bridge or

       some similar place.” (emphasis added)). No intent to deceive can be inferred from

       defendant’s representation that he had different addresses in the morning and the

       evening. This is what any person would say on moving day. Moreover, the sex offender

       change of information form provided by the sheriff has a space to indicate the first

       effective date for an address but not the last effective date. The form defendant

       submitted is consistent with reporting a past address that is still “new” to the sheriff’s

       office.
                                           STATE V. LAMP

                                           2022-NCSC-141

                                         Opinion of the Court



¶ 24         Second, the fact that defendant was seen in Building 602 once does not give

       rise to any inference regarding where defendant lived. “[M]ere physical presence at a

       location is not the same as establishing a residence.” Crockett, 368 N.C. at 723

       (alteration in original) (quoting State v. Abshire, 363 N.C. 322, 332 (2009)). The jury

       must look “[b]eyond mere physical presence” to “activities possibly indicative of a

       person’s place of residence.” Id. (quoting Abshire, 363 N.C. at 332). Here, the

       apartment manager did testify that she saw defendant in Building 602, but she also

       testified that she saw him there only once, and that he had no written lease, did not

       claim to live there, and merely stated that “we’ll be out by morning.” This evidence is

       too speculative to establish that defendant lived in Building 602.

¶ 25         Third, the Court of Appeals majority relied on hearsay evidence to determine

       that “an occupant of the apartment where Defendant claimed he lived informed a

       deputy that Defendant did not live there.” Lamp, 2021-NCCOA-698, ¶ 13. Defendant

       objected to these statements at trial and they were never heard by the jury. The only

       evidence in the record is Deputy James’s testimony that defendant did not answer

       the door. Failing to answer the door on one occasion does not support an inference

       that defendant did not reside at that address. Cf. Crockett, 368 N.C. at 723 (noting

       that mere presence does not indicate residence, suggesting that mere absence does

       not indicate non-residence).
                                           STATE V. LAMP

                                            2022-NCSC-141

                                          Opinion of the Court



¶ 26         Fourth, there is no evidence in the record that Defendant provided an incorrect

       address. As discussed above, all the evidence offered by the State as to who lived in

       Building 604 was excluded and never presented to the jury. All the jury was told is

       that Defendant did not answer the door once. Even if misrepresentations can serve

       as circumstantial evidence of deceptive intent, there is no evidence in this record that

       defendant misrepresented his address.

¶ 27         Fifth, Deputy James’s testimony that he believed defendant was trying to trick

       him is based on his observing defendant complete the check-in process around 5:00

       p.m. each time. Evidence of regular compliance with the law is hardly substantial

       evidence of a calculated plan to willfully violate the law.

¶ 28         Finally, the State’s motive theory is illogical. According to the State, defendant

       knew that he needed to provide an address, and “couldn’t say he was homeless,” and

       so he lied and gave a false address to buy time. But this theory doesn’t add up. First,

       defendant said he was homeless when he signed the homeless check-in log. Second, if

       defendant really lived in Building 602 and had just been evicted, there would be no

       apparent reason to lie and say that he lived in Building 604. Reporting an accurate

       old address would have explained why defendant did not show up for the homeless

       check-ins on 21 and 24 June. Finally, the fact that defendant signed the homeless

       check-in log, thus voluntarily assuming the burden of checking in three times a week
                                            STATE V. LAMP

                                            2022-NCSC-141

                                        Opinion of the Court



       moving forward, completely contradicts any theory that he hoped to avoid this

       burden.

                                     III.     Conclusion

¶ 29         Here, even viewed in the light most favorable to the State, the evidence in the

       record is insufficient to support an inference that defendant willfully provided

       information under false pretenses. Accordingly, we reverse the Court of Appeals’

       decision upholding defendant’s conviction for violating N.C.G.S. § 14-208.11(a)(4);

       without this conviction, there is no substantive offense to support a finding of

       habitual felon status. We therefore remand this case to the Court of Appeals for

       further remand to the trial court with instructions to vacate defendant’s conviction

       for failure to comply with the sex offender registry and the resulting judgment

       entered by the trial court.

             REVERSED AND REMANDED
             Justice BARRINGER dissenting.


¶ 30         The issue in this case is whether the State failed to present evidence from

       which a reasonable inference may be drawn that defendant had the requisite intent

       to willfully deceive when he gave an incorrect address to the police. When viewing

       the evidence in the light most favorable to the State, the State presented substantial

       evidence by which a reasonable jury could conclude that there was sufficient evidence

       of defendant’s guilt. However, the majority applies the wrong standard of review by

       erroneously reweighing the facts in the light most favorable to defendant and taking

       the case out of the hands of the jury. Therefore, I respectfully dissent.

                                        I.   Background

¶ 31         On 19 April 2001, defendant was convicted of attempted second-degree

       kidnapping of a minor and was required to register as a sex offender. See N.C.G.S.

       § 14-208.6(1m) (2021); N.C.G.S. § 14-208.6A (2021). Defendant had been registered

       as a sex offender without address and had previously signed the Sex Offender

       Without Address Check-In Log (homeless log). He signed the log on 12 June 2019. On

       25 June 2019, defendant reported his address as 1010 Foxcroft Lane, Building 604,

       Apartment A6. The same day, defendant signed the Sex Offender Without Address

       Check-In Log representing that he did not have an address.

¶ 32         The next day, Deputy Cody James performed a sex-offender compliance check
                                             STATE V. LAMP

                                              2022-NCSC-141

                                          Barringer, J., dissenting



       at 1010 Foxcroft Lane, Building 604, Apartment A6.1 Another man opened the door,

       and Deputy James did not see anyone else at the apartment. Deputy James then

       spoke to the apartment manager, who later provided a written statement regarding

       her previous interactions with defendant. Roughly two months later, a grand jury

       indicted defendant for submitting under false pretenses the information required by

       the Sex Offender and Public Protection Registration Program. See N.C.G.S. § 14-

       208.11(a)(4) (2021).

¶ 33          At trial, Deputy James testified as to the events previously described. Deputy

       James also testified that that he believed defendant was trying to trick him and avoid

       supervision by providing an incorrect address. Deputy James further testified that

       by providing an address on 25 June 2019, defendant had an excuse from signing the

       homeless log on 21 June 2019 and 24 June 2019. In addition, the jury heard

       testimony from the apartment manager, Heidi Daelhouser, who testified that

       defendant answered the door of Apartment A6, Building 602, on 25 June 2019 when

       she knocked on the apartment’s door. She also testified that defendant did not “have

       any type of . . . lease agreement with [the] apartments.”




              1 The majority states that Deputy James performed a compliance check at “604
       Foxcroft Terrace Apt. A6,” rather than the address defendant had provided. The record does
       not support this assertion. Rather, the record reflects that defendant registered his address
       as “1010 Foxcroft Ln Building # 604 Apt. A6 Statesville N.C. 28677” and Deputy James
       “attempt[ed] a compliance check regarding the defendant . . . [at] the apartment listed as
       1010 Foxcroft, Building 604.”
                                             STATE V. LAMP

                                             2022-NCSC-141

                                         Barringer, J., dissenting



¶ 34         The majority states that defendant was going to be evicted from the apartment.

       However, the record does not reflect that eviction proceedings began against

       defendant. Additionally, the majority states that “the fact that defendant was seen in

       Building 602 once does not give rise to any inference regarding where defendant

       lived” and that the “evidence is too speculative to establish that defendant lived in

       Building 602.” To be clear, Ms. Daelhouser saw defendant answer the door to the

       apartment when she knocked. Furthermore, defendant stated, “we’ll be out by

       morning,” indicating that he resided at the apartment. This goes beyond “mere

       presence” and certainly demonstrates “activities possibly indicative of a person’s

       place of residence.” State v. Crockett, 368 N.C. 717, 723 (2016) (quoting State v.

       Abshire, 363 N.C. 322, 332 (2009)).

¶ 35         At the close of the State’s evidence, defendant made a motion to dismiss for

       insufficient evidence, arguing that “there is not enough evidence that [defendant]

       wrote that apartment number down to deceive his supervision.” The trial court denied

       the motion, finding that “there is evidence for the jury to consider.” Defendant did not

       present any evidence during his case-in-chief. At the close of all evidence, defendant

       renewed his motion to dismiss.

                                   II.   Standard of Review

¶ 36         The question for a court on a motion to dismiss for insufficient evidence “is

       whether there is substantial evidence . . . of each essential element of the offense
                                            STATE V. LAMP

                                            2022-NCSC-141

                                        Barringer, J., dissenting



       charged, or of a lesser offense included therein.” State v. Powell, 299 N.C. 95, 98

       (1980). “If so, the motion is properly denied.” Id. Substantial evidence is the same as

       more than a scintilla of evidence. Id. at 99.

                    In reviewing challenges to the sufficiency of evidence, we
                    must view the evidence in the light most favorable to the
                    State, giving the State the benefit of all reasonable
                    inferences. Contradictions and discrepancies do not
                    warrant dismissal of the case but are for the jury to resolve.
                    The test for sufficiency of the evidence is the same whether
                    the evidence is direct or circumstantial or both.
                    Circumstantial evidence may withstand a motion to
                    dismiss and support a conviction even when the evidence
                    does not rule out every hypothesis of innocence. If the
                    evidence presented is circumstantial, the court must
                    consider whether a reasonable inference of defendant’s
                    guilt may be drawn from the circumstances. Once the court
                    decides that a reasonable inference of defendant’s guilt
                    may be drawn from the circumstances, then it is for the
                    jury to decide whether the facts, taken singly or in
                    combination, satisfy it beyond a reasonable doubt that the
                    defendant is actually guilty.

       State v. Barnes, 334 N.C. 67, 75–76 (1993) (cleaned up). “When ruling on a motion to

       dismiss, the trial court should be concerned only about whether the evidence is

       sufficient for jury consideration, not about the weight of the evidence.” State v.

       Fritsch, 351 N.C. 373, 379 (2000).

                                         III.   Analysis

¶ 37         Subsection 14-208.11(a) establishes that “[a] person required by this Article to

       register [with the sex offender registry] who willfully . . . [f]orges or submits under

       false pretenses the information or verification notices required under this Article” is
                                           STATE V. LAMP

                                            2022-NCSC-141

                                        Barringer, J., dissenting



       guilty of a Class F felony. N.C.G.S. § 14-208.11(a).

¶ 38         “Intent is a mental attitude seldom provable by direct evidence. It must

       ordinarily be proved by circumstances from which it may be inferred.” State v. Bell,

       285 N.C. 746, 750 (1974). Willful intent “implies committing the offense purposely

       and designedly in violation of law.” State v. Stephenson, 218 N.C. 258, 264 (1940). A

       defendant acts “under false pretenses” when they represent a falsity with the intent

       to deceive. State v. Parker, 354 N.C. 268, 284 (2001). “[T]he false pretense need not

       come through spoken words, but instead may be by act or conduct.” Id.

¶ 39         As accurately described by the Court of the Appeals, and acknowledged by the

       majority, the evidence at trial showing intent was as follows:

                    (1) on 25 June 2019, [d]efendant represented both that he
                    resided at 1010 Foxcroft Lane, Building 604, Apartment
                    A6, and that he was homeless—two things that could not
                    both be true; (2) that very same day, [d]efendant was seen
                    at Building 602, Apartment A6, not Building 604,
                    Apartment A6, where he represented to the Sheriff’s Office
                    he resided, suggesting that he did not, in fact, reside in
                    Building 604 despite representing that he did (but which
                    could also tend to show that he resided in neither place,
                    and was homeless on 25 June 2019); and (3) on
                    26 June 2019, an occupant of the apartment where
                    [d]efendant claimed he lived informed a deputy that
                    [d]efendant did not live there. . . .

                    . . . Deputy James [testified] that [he] believed the
                    [d]efendant was trying to trick [him] and avoid supervision
                    by providing an incorrect address. The jury also heard
                    [from Deputy James] of a potential motive that by
                    providing an address on 25 June 2019, this gave
                    [d]efendant an excuse from signing the homeless log on
                                           STATE V. LAMP

                                            2022-NCSC-141

                                        Barringer, J., dissenting



                    21 June 2019 and 24 June 2019.

       State v. Lamp, 281 N.C. App. 138, 2021-NCCOA-698, ¶¶ 13–14.

¶ 40         Here, the majority improperly invades the province of the jury and

       painstakingly reweighs each fact presented for the jury’s consideration in over two

       pages of discussion, clearly violating the requisite standard of review. Evidence must

       be viewed “in the light most favorable to the State, giving the State the benefit of all

       reasonable inferences. Contradictions and discrepancies . . . are for the jury to

       resolve.” Barnes, 334 N.C. at 75 (1993) (citing State v. Benson, 331 N.C. 537, 544

       (1992)).

¶ 41         When this evidence is viewed in the light most favorable to the State, a

       reasonable jury could have inferred, and in fact did infer, that defendant had the

       requisite intent to willfully submit an incorrect address under false pretenses. The

       evidence presented by the State is “more than a scintilla” and is sufficient to survive

       a motion to dismiss. Powell, 299 N.C. at 99. Additionally, “[c]ircumstantial evidence

       may withstand a motion to dismiss and support a conviction even when the evidence

       does not rule out every hypothesis of innocence.” Barnes, 334 N.C. at 75 (quoting State

       v. Stone, 323 N.C. 447, 452 (1988)). Although defendant argued an hypothesis of

       innocence, the ultimate merits of his hypothesis should be weighed by the jury, as it

       did during defendant’s trial, not reweighed by this Court. See id.

¶ 42         Therefore, the trial court did not err by denying the motion to dismiss, and the
                                       STATE V. LAMP

                                       2022-NCSC-141

                                 Barringer, J., dissenting



Court of Appeals did not err by holding that there was no reversible error.

Accordingly, I respectfully dissent.

      Chief Justice NEWBY and Justice BERGER join in this dissenting opinion.